Title: To George Washington from Brigadier General Anthony Wayne, 23 April 1778
From: Wayne, Anthony
To: Washington, George

 

Sir
Mount Joy [Pa.] 23rd April 1778

I have endeavoured to Investigate the Questions Offered by your Excellency—and am fully and Clearly of Opinion—that the Recovery of Phila. and the Distruction of the Enemies Army there—are the first and greatest Objects—but in Order to Effect this—it will Require at least Twenty five Thousand Effective men—i.e. Eighteen thousand in front of their Lines—five thousand in New Jersey—and two Thousand on the West Side of the Schuylkil—all the Meadows on the Delaware & the Mouth of Schuylkil ought to be Immediately laid under Water—and a Number of Boats on travelling Cariages for the purpose of passing such Rivers or Creeks as the case may Require.
A Number of Morters or large Howitz with some heavy Cannon on travelling Cariages will be wanted with the Army in the Jersey—to annoy or Destroy the Enemies fleet in case they should Attempt to lay in the River any where between Chester and Phila.
Thus by having in front of the Enemy a Body of Troops posted in the Vicinity of Germantown—Superior of their whole force—they dare not Venture out on that Quarter, without subjecting themselves to the most eminent Danger—nor can they make a Detatchment into the Jersey Sufficient to Dislodge the Troops Stationed there without leaving their Lines Naked—or Open for the Grand Army to Enter—all Supplies of Provision Provender & fuel will thus be totally cut off—they will therefore be necessitated to Avacuate the City or Surrender Prisoners at Di[s] cretion in the Course of two or three Weeks—Otherwise give you Battle in front—should they attempt this—it will be the Signal for the Troops in the Jersey to throw themselves aCross the Delaware below the Town and possess themselves of the Enemies Works—for which purpose the Gondolas ought to pass Phila. keeping under the Jersey shore as soon as the troops are thrown into that State, where they will afford a Mutual protection to each Other.
But if your Excellency will not have a force Adequate to this buisness—New York should be the next Object in force—leaving a light flying Army of about twenty five Hundred men to Cover Pennsa—small Magazines of Provision & forage should be laid up in each State—and so Defused as not to have in any one place a Sufficient Quantity to become an Object to Induce the Enemy to form an Expedition against—the Military Stores ought to be Immediately Secured at Sunbury on the Susquehannah—a position Difficult of access—and may be Defended by a Small Garrison, and should the Enemy be ever so Desirous of Carrying them—they can’t Effect it but in force—which should they attempt—they must March One Hundred & thirty Miles N.W. of Phila.

and into the Heart a Country well Effected & through Mountains & Defiles which would be Rendered Impracticable by your flying Army—beside the Distance would be so great, that the Troops Destined for New York might be trown beetween them and Phila., and in all probability Effect their total Ruin.
I am against the latter Disposition i.e. of Remaining quiet in Camp & waiting the Enemies Motions—I have already given my Opinion in full on that head as well as Other matters—the 21st Instant to which I beg leave to refer your Excellency. Interim I am Your Excellencies Most Obt & very Huml. Sert

Anty Wayne B.G.

